823 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald Abernathy FREEMAN, Plaintiff-Appellant,v.Thomas Gray SMITH; Richard Johnson, Defendant-Appellees.
No. 86-7324
United States Court of Appeals, Fourth Circuit.
Submitted April 30, 1987.Decided June 26, 1987.

Donald Abernathy Freeman, appellant pro se.
Frank Bayard Aycock, III; Douglas A. Johnston, Assistant Attorney General, for appellees.
Before SPROUSE and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Donald Freeman appeals the district court order of July 21, 1986, dismissing his claims for injunctive relief.  This appeal is brought pursuant to 28 U.S.C. Sec. 1292(a)(1).  Our review of the record reveals that the district court correctly denied the injunctive relief sought.  We, therefore, affirm that portion of the order denying injunctive relief on the reasons stated by the district court.  Freeman v. Smith, C/A No. 84-0609-P (W.D.N.C., July 21, 1986).  We dispense with oral argument as it would not significantly aid the decisional process.


2
AFFIRMED.